UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2013 ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-176048 BAHAMAS CONCIERGE, INC. (Exact name of registrant as specified in its charter) Nevada 90-0724671 (State of incorporation) (I.R.S. Employer Identification No.) 8076 Buttonwood Circle Tamarac, FL 33321 (Address of principal executive offices) Phone: (954) 295-9754 (Registrant’s telephone number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes☐ No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes☐ No ☒ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☒ No☐ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of November 30, 2012 was $NIL based upon the price ($NIL) at which the common stock was last sold as of the last business day of the most recently completed second fiscal quarter, multiplied by the approximate number of shares of common stock held by persons other than executive officers, directors and five percent stockholders of the registrant without conceding that any such person is an “affiliate” of the registrant for purposes of the federal securities laws.Our common stock is not currently traded in the over-the-counter market. As of October 21, 2013 there were 5,062,500 shares of the registrant’s $0.001 par value common stock issued and outstanding. Documents incorporated by reference: None Table of Contents Page PART I Item 1 Business 3 Item 1A Risk Factors 8 Item 1B Unresolved Staff Comments 8 Item 2 Properties 8 Item 3 Legal Proceedings 9 Item 4 Mine Safety Disclosures 9 PART II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6 Selected Financial Data 10 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A Quantitative and Qualitative Disclosures about Market Risk 15 Item 8 Financial Statements and Supplementary Data 15 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 Item 9A Controls and Procedures 28 Item 9B Other Information 30 PART III Item 10 Directors and Executive Officers and Corporate Governance 30 Item 11 Executive Compensation 31 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 13 Certain Relationships and Related Transactions 36 Item 14 Principal Accountant Fees and Services 37 PART IV Item 15 Exhibits 38 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections. We may use words such as “anticipate,” “expect,” “intend,” “plan,” “believe,” “foresee,” “estimate” and variations of these words and similar expressions to identify forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted. These risks and uncertainties include the following: The availability and adequacy of our cash flow to meet our requirements; Economic, competitive, demographic, business and other conditions in our local and regional markets; Changes or developments in laws, regulations or taxes in our industry; Actions taken or omitted to be taken by third parties including our suppliers and competitors, as well as legislative, regulatory, judicial and other governmental authorities; Competition in our industry; The loss of or failure to obtain any license or permit necessary or desirable in the operation of our business; Changes in our business strategy, capital improvements or development plans; The availability of additional capital to support capital improvements and development; and Other risks identified in this report and in our other filings with the Securities and Exchange Commission or the SEC. This report should be read completely and with the understanding that actual future results may be materially different from what we expect. The forward looking statements included in this report are made as of the date of this report and should be evaluated with consideration of any changes occurring after the date of this Report. We will not update forward-looking statements even though our situation may change in the future and we assume no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Use of Term Except as otherwise indicated by the context, references in this report to “Company”, “we”, “us” and “our” are references to Harbor Island Development Corp. All references to “USD” or United States Dollars refer to the legal currency of the United States of America. PART I ITEM 1. BUSINESS Company Overview Bahamas Concierge, Inc. was in incorporated in the state of Nevada on May 2, 2011. Headquartered in Nassau, Bahamas, we plan on becoming a full-service concierge company for the Bahamas. We intend to offer a wide array of concierge services to our clients, thereby hoping to reach a wider range of clients. Initially, we intend to market our services to the following three sectors: (i) tourists, (ii) business travelers, and (iii) local island residents. We will offer different pricing structures for each of the sectors, and we will focus on marketing different services to each sector as we believe their requests and needs will be different. We intend to charge a monthly subscription price for the local island residents and long-term tourists using our services, and charge business travelers and short-term vacationers on a per-transaction basis. 3 As requests for concierge services become more popular, our goal is to become a leading provider of concierge services. We would like to highlight everything that the Bahamas has to offer, whether offering our services to local permanent residents or visitors that are only in town for a couple of days. We believe that the key factors that will enable us to effectively grow in the concierge industry will be our intended competitive pricing on services offered, our customer service, our marketing strategies and the training and quality control of all future employees that may represent our Company. We believe that the first year of our operations will be devoted to the further development of our business and to the sale and marketing of our services, including researching and establishing a network of vendors, designing and developing our website, and advertising our services in order to reach our target market. We intend to develop a relationship with third-party vendors in the Bahamas in order to assist and facilitate in providing our services. As a result, our prices will be affected by the prices our vendors charge us. Clients will book various services through us, and once a client uses a third party vendor for any service we offer, we receive a fee for referring that client. We will structure our pricing so that we will negotiate deals with the third party vendors in order to offer to our subscription clients. Local island residents and long-term tourists can pay a monthly subscription price which will give them: (i) access to our exclusive pricing deals pre-negotiated with the vendors, (ii) an absence of extra surcharges that some vendors may charge to other clients, and (iii) a one-stop place where they can schedule all of their travel and/or daily needs without making multiple phone calls or visiting multiple locations. Once we have generated substantial revenues, we may decide to pre-purchase service packages up front to be offered to our clients; however, we have no such present intention to do so. Mission Our mission is to offer our concierge services in such a way that exceeds every customer’s expectations. By treating every client with the utmost level of respect and catering to all of their needs, we hope to form a relationship with our clients whereby they consider our services a necessity rather than a luxury. It is our belief that by forming these relationships, we will retain a loyal clientele base, ensuring not only repeat clients, but also receiving word of mouth referrals throughout the Bahamas and via Internet reviews. Current Operations Since inception, our operations have consisted of the organization of our business and the formulation of a business model based upon the services we plan to offer. To date, we have conducted market research to determine whether our business plan can become a viable and profitable business as we move forward. We have incorporated Bahamas Concierge, Inc. under the laws of the State of Nevada, and written an extensive business plan in which we have mapped out all of the services that we will offer our clients. In order to market our concierge services, we need to decide which particular services our Company will provide to our clients; including, but not limited to, travel arrangements, party planning, cleaning services, shopping, business services, running errands and reservations. The full scope of the services we intend to offer is mapped out in our “Products and Services’ section herein. In this early development stage, we have also begun initial talks with vendors in order to provide our clients with exceptional service. Additionally, we have purchased a website domain, and we have begun the design and development of our website, which we will use to brand our Company and inform potential clients of our services; however, we do not intend to complete the design and development of our website until this Offering is completed. Products and Services Our goal is to become a full service concierge Company, offering services to clients in the tourist, business and residential sectors. We have researched and developed a comprehensive list of services that we intend to offer our clients. However, we intend to be extremely flexible, as we understand that every client’s requests may be different. As client’s needs may differ, we intend to use our list of services offered as a guideline for clients to work from, but we will not limit the services we offer to those presented on our list. 4 We plan to separate the services we offer into two main categories: personal concierge services and VIP services. While each client will receive premium customer service and the same attention to every detail, each category will include different services, which will be marketed to different sectors. We also plan to price our services in two separate ways. For most residents of the Bahamas, or for tourists enjoying an extended vacation in the Bahamas, we will charge a monthly fee for our services. All other services that we provide will be charged on a per-service basis. We intend to work closely with clients and vendors to decide which pricing scheme will be best for our clients. As we do not intend to offer any services directly, in order to provide our proposed services we will have to develop a strong network of vendors and business owners with which to work closely with. All of the services that we offer to our clients will ultimately depend on third-party vendors that have the resources to provide the services. We will need to place full trust in our vendors, thus we intend to seek out and meet with each third-party vendor prior to their providing any services to our clients. Our personal concierge services will include a wide array of services to be offered to all of our target market sectors. These services will include, but not be limited to: Errand services – ● Car washing and detailing service requests ● Dry cleaning and laundry services ● Messenger services ● Personal shopping services Event Planning – ● Destination wedding planning for tourists ● Business mixer and corporate seminar arrangement ● Event management services ● Personal theme parties ● Special event planning ● Vendor management and sourcing Ground Transportation – ● Airport transfers ● Meet and greet services ● Point-to-point transfers ● Rental car drop off Island Excursions – ● Day and overnight trips to one of the twenty nine islands in the Bahamas ● Yacht trips ● Snorkeling and SCUBA diving Personal Assistant Services – ● Full calendar maintenance ● Scheduling appointments 5 Reservations – ● Movies ● Museums ● Restaurants ● Sporting Events ● Special Events ● Theatre ● Tours Staffing – ● Babysitters/day care ● Bartenders ● Butlers ● Personal chefs ● Security personnel Travel Arrangements – ● Accommodations ● Airline tickets ● Destination information/research ● Itinerary planning ● Rental cars Our VIP services will encompass luxury services that tend to be more expensive than the personal concierge services that we offer. We will advertise and market our VIP services as completely personalized packages that include a taste of some of the luxuries that the Bahamas have to offer. A normal VIP package might include: ●
